Name: Council Regulation (EEC) No 1586/86 of 23 May 1986 fixing, for the 1986/87 marketing year, the amount of the aid for durum wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 5 . 86 Official Journal of the European Communities No L 139/45 COUNCIL REGULATION (EEC) No 1586/86 of 23 May 1986 fixing for the 1986/87 marketing year the amount of the aid for durum wheat the reduction in the intervention price for durum wheat on producers ' incomes, the aid for the 1986/ 87 market ­ ing year should be increased ; Whereas the rules regarding the alignment of aid as laid down in Article 79 (2 ) of the Act of Accession mean that for Spain the amount of aid to be fixed should be that laid down in this Regulation , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation ( EEC ) No 1 579/86 ( 2), and in particular Article 10 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the purpose of the aid for durum wheat is to ensure a fair standard of living for farmers in regions of the Community where such production constitutes a traditional and important part of agricultural produc ­ tion ; whereas these areas were specified by Council Regulation ( EEC) No 3103/76 of 16 December 1976 on aid for durum wheat (6), as last amended by Regulation (EEC) No 1 583 / 86 (7 ) ; whereas , to cushion the impact HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year, the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727 /75 is hereby fixed for the regions listed in the Annex to Regulation ( EEC ) No 3103 /76 at  1 13,79 ECU per hectare for the Community of Ten and  16,26 ECU per hectare for Spain . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1986 . For the Council The President G. BRAKS ( ¢) OJ No L281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 29 of this Official Journal . (3 ) OJ No C 85 , 14.4. 1986, p. 5 . (4) OJ No C 120, 20 . 5 . 1986 . 0 OJ No C 118 , 20 . 5 . 1986, p. 1 . (o) OJ No L 351 , 21 . 12 . 1976, p. 1 . ( 7 ) See page 40 of this Official Journal .